NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FLIR SYSTEMS, INC.,
Plaintiff-Appellee,
V.
THOMAS L. GAMBARO,
DOING BUSINESS AS PATENT ENFORCEMENT
COMPANY,
Defendant-Appellant, _
AN1) _
MOTIONLESS KEYBOA_RD COMPANY,
Defendant.
2012-1100
Appeal from the United States District Court for the
District of Oregon in case no. 10-CV-0231, Judge Anna J.
BroWn.
ON MOTION
ORDER
Thomas L. Gambaro submits various motions for re-
1ief, including inter a1ia, "n1otion for opinion and order,"

FLfR SYSTEMS V. GAMBARO 2
"moti0n for reconsideration under RFE 401," and "motion
for a new trial.""
Arguments concerning the merits of a case should be
presented in the briefs and not by motion. Thus, Gam-
haro should make arguments concerning the merits of his
appeal in his opening brief Additionally, the court notes
that its proceedings are governed by the Federal Rules of
Appellate Procedure and the Federal Circuit Rules of
Practice.
Accordingly,
IT ls ORDERED THAT:
The motions are denied without prejudice to Gambaro
making arguments concerning the matters in his brief, if
appropriate.
FoR THE CoURT
FEB 1
5 2012 /s/ Jan Horbal_v
Date J an Horbaly
Clerk
cc: Susan D. Marmaduke, Esq.
Thomas L. Gambaro F"_ED
U.S. COUHT 0F APFEALS FOH
S8 THE FEDERAL C!HCUl`l'
FEB ‘\52l]1Z
JAN HOBBAL¥
CLEHK
* To the extent that Gambaro requests that only
Chief Judge Rader rule on his various motions, that
request is denied. _ Motions are not directed to a particular
judge but are acted on by the clerk of court or appropriate
motions judge